DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-20 are deemed to have an effective filing date of June 29, 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1′, 2′.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1′ ” has been used to designate both a slave pacemaker unit (e.g., claim 1 and paragraph [0122] of US 2020/0406032, this application’s published patent document) and a charging device (e.g., Fig. 2 and paragraph [0150] of US 2020/0406032, this application’s published patent document).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2′ ” has been used to designate both a slave pacemaker electrode portion (e.g., claim 1 and paragraph [0124] of US 2020/0406032, this application’s published patent document) and a primary coil (e.g., Fig. 2 and paragraph [0150] of US 2020/0406032, this application’s published patent document).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetization portion comprising a magnetically hard shell area enclosing a magnetically soft core area of claim 6 and the magnetization portion comprises a plurality of impulse wires or Wiegand wires and the coil(s) are wound around the plurality of wires of claims 8-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the word "preferable" (line 7) renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.02. Is the clause (limitation) following “preferable” required, or, is it preferred and others can satisfy the limitation?
Similarly, the recitation of “in particular a voltage pulse” in lines 7-8 and 13 of claim 1 is indefinite. Must a voltage pulse be generated, or, can a current pulse be generated as it inherently includes voltage (V=IR where I is current and R is resistance).
Throughout the claims, the use of reference numerals to distinguish what “pacemaker unit” or “electrode portion” is intended is vague and indefinite because the specification uses the reference numerals for two different elements.
Claim 1 recites the limitation "the pulse" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim as a pulse that may be a voltage pulse is generated by the master pacemaker unit and a pulse that may be a voltage pulse is generated by the slave pacemaker unit. Which “pulse” is being referred to?
Claim 1 recites the limitation “the continuously reversing magnetic domains” in lines 32-33.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, the word "preferably" (line 3) renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  
Claim 9 recites the limitation "the coil" in 2.  There is insufficient antecedent basis for this limitation in the claim as the term is not used in claims 1 and 7-8.
Claim 10 recites the limitation "the at least one coil" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12, the recitation of “a preferably non-ferromagnetic metal, in particular titanium, or a metal alloy comprising titanium in particular” is vague and indefinite as it is unclear what type of material is required: any non-ferromagnetic metal; or; a metal containing titanium.
Claim 13, line 3, includes the connector “such that” that renders the phrase following the connector indefinite as “such” connotes “of the kind, character, degree” which does not mean that the phrase following the connector is required for the claim.  The Examiner suggests the connector “so that”. 
The recitation of “if preferably provided” is vague and indefinite in lines 4-5 of claim 13 and there is insufficient antecedent basis for “the at least one magnetic collecting lens” in claim 1.
Regarding claim 15, the phrase "such as" (line 3) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "low self-discharge" in claim 16 is a relative term which renders the claim indefinite.  The term "low self-discharge" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
In claim 18, the recitation of “preferably amplitude” (line 3) is vague and indefinite as it is unclear whether a changing amplitude is required.
In claim 19, the recitation of “Charging device according to claim 11” is vague and indefinite because claim 11 is directed to a pacemaker network that does not include a charging device. What is the intended dependency of this claim? Claim 19 also recites the limitation "the commutation frequency" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5-8, 11, 14, and 17 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-9, 11, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0021532 to  Kveen et al. (hereinafter referred to as “Kveen”) in view of International Publication Number WO 2012/013360 to Kisker (hereinafter referred to as “Kisker”).
Referring to claims 1 and 7, Kveen discloses a wireless pacemaker network for implantation in a body of a living being and for controlling a bodily function (e.g., Fig. 3 and paragraph [0057]: wireless electrode assemblies 120 work together with a charging unit), wherein the pacemaker network comprises: an electronic pacemaker unit (1) that acts as a master in the pacemaker network (e.g., paragraph [0057]: one electrode assembly 120 in the right atrium may be designated as the “master”), comprising an electrode portion (2) that is, according to its intended purpose, to be attached to/arranged at a first body portion (e.g., Fig. 8, 124, 126 and paragraph [0034]: electrodes of the electrode assembly that provide a bipolar functionality of stimulating and paragraph [0057]: master electrode assembly senses heart rhythm), and an electronics assembly that is adapted to monitor a function of the first body portion preferable via the electrode portion and/or to generate a pulse, in particular a voltage pulse, and to output it via the electrode portion to the first body portion (e.g., paragraph [0034]: body portion 125 contains a circuit to deliver electrical stimulation – only one function is required to meet the claim and paragraph [0044]: wireless electrode assemblies 120 include sensor circuitry to sense local electrical activity); and an 
With respect to claim 2, Kveen in view of Kisker teaches a pacemaker network according to claim 1, wherein the pacemaker unit (1) acting as the master has a transmitting unit and is configured to transmit the information via the transmitting unit (e.g., Fig. 3, stimulation controller 40 and transmitter 50 and paragraph [0044] of Kveen); and the pacemaker unit (1′) acting as the slave has a receiving unit and is configured to obtain the information by receiving the information transmitted by the transmitting unit via the receiving unit (e.g., paragraph [0044] of Kveen: since stimulation controller 40 transmits information to slave electrode assemblies 120 such as when the electrode assembly should pace, the slave electrode pacemaker inherently has a receiving unit).

As to claim 4, Kveen in view of Kisker teaches a pacemaker network according to claim 1, wherein the charging impulse generation portion comprises at least one coil which is spatially arranged to the magnetization portion, preferably wound around the magnetization portion surrounding it axially, so that it generates a voltage pulse, which leads to the charging impulse, when the remagnetization wave occurs (e.g., paragraph [0059] of Kveen: receiver coil 172 generates current/voltage which leads to the charging impulse).
With respect to claim 5, Kveen in view of Kisker teaches a pacemaker network according to claim 4, wherein the magnetization portion is formed by mechanical machining so that the magnetic domains of the magnetization portion are equally oriented (e.g., page 29, lines 21-24 of Kisker). With respect to the product-by-process limitation, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. 
As to claim 6, Kveen in view of Kisker teaches a pacemaker network according to claim 5, wherein the magnetization portion comprises a magnetically hard shell area which encloses a magnetically soft core area (e.g., page 29, lines 21-22 of Kisker). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a magnetization portion comprising hard and soft magnetic layers in view of the teachings of Kisker. Consequently, one of ordinary skill in the art would have modified the magnetization portion of Kveen in view of Kisker to comprise a magnetically hard shell area and a soft core area as such was a well-known engineering expedient for providing the time-varying magnetic field of Kveen as discussed by Kisker, and because the combination would have yielded predictable results.
With respect to claim 8, Kveen in view of Kisker teaches a pacemaker network according to claim 7, but does not expressly teach that the magnetization portion comprises a plurality of impulse wires or a plurality of Wiegand wires or a combination St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As to claim 9, Kveen in view of Kisker teaches a pacemaker network according to claim 8, wherein the coil is wound around the plurality or the combination of wires (e.g., paragraph [0043] of Kveen: a number of turns of fine insulated wire may be coiled around the central portion of the core so as to receive energy from a magnetic field), or several coils are provided which are each wound around at least one of the wires (optional).
With respect to claim 11, Kveen in view of Kisker teaches a pacemaker network according to claim 1, wherein the electronics assembly of the pacemaker unit (1) acting as the master and/or of the pacemaker unit (1′) acting as the slave is fully surrounded, together with the respective energy storage and the respective charging impulse generation portion, by a sleeve or a casing which is formed of a material that is not rejected by the body of the living being (e.g., Fig. 8, 125 and paragraph [0034] of Kveen: pacemaker unit 120 contacts heart wall tissue and thus, body portion 125 must be formed of a material that is not rejected by the body of the living being like stainless steel as described w/r/t surface 128 of electrode assembly 120).

With respect to claim 16, Kveen in view of Kisker teaches a pacemaker network according to claim 1, wherein the energy storage of the pacemaker unit (1) acting as the master and/or of the pacemaker unit (1′) acting as the slave is a capacitor with low self-discharge (e.g., paragraph [0043] of Kveen: energy storage can be a capacitor or a battery and paragraphs [0047], [0061] and [0062] of Kveen: magnetic signals command the wireless electrode to discharge [their stored energy]).
As to claim 18, Kveen in view of Kisker teaches a charging device for a pacemaker network (e.g., paragraphs [0045] and [0063] of Kveen), wherein the charging device is configured to generate a magnetic field that changes with a commutation frequency and preferably amplitude (e.g., paragraphs [0059] and [0063] of Kveen) , and the charging device, when used as intended, is arranged on a body surface of the living being or close to the body surface of the living being so that the magnetic field penetrates the body and the implanted pacemaker unit (1) acting as the 
With respect to claim 19, Kveen in view of Kisker teaches a charging device according to claim 11, wherein the commutation frequency is in a range from X to 10 kHz, wherein X>0 and X>=0.1 kHz, 0.2 kHz, 0.3 kHz, . . . , 4.9 kHz, . . . , or 9.9 kHz (e.g., paragraph [0056] of Kveen: 20 -200kHz is greater than the values in the claim).
As to claim 20, Kveen in view of Kisker teaches the charging device according to claim 18, wherein a plurality of coils is provided for the generation of the changing magnetic field, which coils can be controlled accordingly on the basis of the signal(s) indicating the quality of the charging impulse(s), for an optimization of the charging impulse(s) (e.g., paragraph [0047] of Kveen: controller/transmitter housing device 25 includes a plurality of coils which can be manipulated by the physician for optimum inductive coupling).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kveen in view of Kisker as applied to claim 1 above, and further in view of US Patent Application Publication No. 2013/0285466 to Wissenwasser et al. (hereinafter referred to as “Wissenwasser”).
With respect to claim 10, Kveen in view of Kisker teaches a pacemaker network according to claim 1, but does not expressly teach that the charging impulse generation portion comprises, in a direction in which the at least one coil is wound, a magnetic 
 As to claim 17, Kveen in view of Kisker and Wissenwasser teaches a pacemaker network according to claim 10, wherein the at least one magnetic collecting lens is formed of a ferromagnetic metal which bundles the magnetic field for the magnetization portion (e.g., paragraphs [0009] and [0018] of Wissenwasser). It would have been obvious to one of ordinary skill in the art to make the magnetic lens of a ferromagnetic material in view of the teachings of Wissenwasser. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a magnetic collecting lens at an end portion of the magnetization portion .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kveen in view of Kisker as applied to claim 11 above, and further in view of US Patent Application Publication No. 2018/0214704 to Chin.
With respect to claim 12, Kveen in view of Kisker teaches a pacemaker network according to claim 11, but does not expressly teach that the material of the casing or housing is a preferably non-ferromagnetic metal, in particular titanium, or a metal alloy comprising titanium in particular. However, Chin, in a related art: leadless dual-chamber pacing systems, that the housing of the leadless pacemaker includes electronics for the operation of the pacemaker and can comprise a conductive, biocompatible, inert, and anodically safe material such as titanium, 316L stainless steel, or other similar materials (e.g., paragraphs [0065]-[0067] of Chin). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a pacemaker casing/housing being made of a non-ferromagnetic metal, such as titanium in view of the teachings of Chin. Consequently, one of ordinary skill in the art would have modified the casing/housing of the pacemaker units to be made from a non-
	As to claim 13, Kveen in view of Kisker teaches a pacemaker network according to claim 1, wherein the pacemaker unit (1) acting as the master and/or the pacemaker unit (1′) acting as the slave are designed such that the respective electronics assembly and/or the respective charging impulse generation portion apart from the magnetization portion and, if preferably provided, the at least one magnetic collecting lens, does not comprise elements made of ferromagnetic materials (e.g., page 28, lines 16-18 of Kisker: only the core materials or soft magnetic materials of the magnetization portion are taught to be made from a ferromagnetic material).  Since Kveen implies that the housing of the pacemaker unit is magnetic (e.g., paragraph [0037] of Kveen: for delivery, the electrode assembly is retained via a magnetic field), in view of the teachings of Chin, one of ordinary skill in the art would have modified the housing to be made from a non-ferromagnetic material.  Kveen, Kisker and Chin are silent about the material of the electronics assembly or the non-magnetic portion of the charging impulse generation portion, but Kisker mentions avoiding interference fields triggering electrical impulses P (e.g., page 32, line 8 – page 33, line 11). It is submitted that one of ordinary skill in the art would have designed the electronics assembly and non-magnetization portion of the charging impulse generation portion to be made of materials other than magnetic materials that would interfere with the generated magnetic field of the pacemaker network.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kveen in view of Kisker as applied to claim 1 above, and further in view of US Patent No. 7,565,195 to Kroll et al. (hereinafter referred to as “Kroll”).
Kveen in view of Kisker teaches a pacemaker network according to claim 1, wherein the energy storage of the pacemaker unit (1) acting as the master and/or of the pacemaker unit (1′) acting as the slave, is an accumulator (e.g., paragraph [0043] of Kveen: electrical charge storage device (e.g., a capacitor or a battery), but does not specify the type of battery or accumulator as a lithium-ion accumulator. However, Kroll teaches, in a related art: implantable satellite pacemaker pacing, that the master pacing unit 102 and the slave pacing unit 106 include a lithium battery (e.g., column 8, lines 41-50 and column 10, lines 20-27 of Kroll). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that lithium batteries are an effective energy storage device for an implantable satellite pacemaker network in view of the teachings of Kroll. Consequently, one of ordinary skill in the art would have modified the energy storage device of Kveen in view of Kisker to be a lithium battery in view of the teachings of Kroll, and because the combination would have yielded predictable results. It would have been an obvious matter of design choice to use a lithium battery in view of the teachings of Kroll, since the applicant has not disclosed that a lithium-ion accumulator or battery solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a lithium battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2020/0368538 to Min is directed to systems and methods for performing cardiac resynchronization therapy using leadless pacemakers where the energy storage device of the leadless pacemaker may be a lithium battery (e.g., paragraph [0115] of Min). 
US Patent Application Publication No. 2015/0224320 to Stahmann is directed to a multi-chamber leadless pacemaker system where the energy storage device is a rechargeable lithium-based battery (e.g., paragraphs [0034] and [0037] of Stahmann).
US Patent No. 3,820,090 to Wiegand is directed to a bistable magnetic device and is cited in Kisker as the structure for a Wiegand wire.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792